Exhibit 10.27

THE LUBRIZOL CORPORATION

EXCESS DEFINED BENEFIT PLAN

(As Amended)

The Lubrizol Corporation hereby establishes, effective as of January 1, 1986,
The Lubrizol Corporation Excess Defined Benefit Plan (the “Plan”) for the
purpose of providing supplemental benefits to certain employees, as permitted by
Section 3(36) of the Employee Retirement Income Security Act of l974.

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. For the purposes hereof, the following words and phrases shall
have the meanings indicated, unless a different meaning is plainly required by
the context:

(a) Code. the term “Code” shall mean the Internal Revenue Code as amended from
time to time. Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

(b) Company. The term “Company” shall mean The Lubrizol Corporation, an Ohio
corporation, its corporate successors and the surviving corporation resulting
from any merger of The Lubrizol Corporation with any other corporation or
corporations, and any subsidiaries of The Lubrizol Corporation which adopt the
Plan.

(c) Lubrizol Pension Plan. The term “Lubrizol Pension Plan” shall mean The
Lubrizol Corporation Revised Pension Plan as the same shall be in effect on the
date of a Participant’s retirement, death, or other termination of employment.

(d) Participant. Effective June 22, 1992, the term “Participant” shall mean any
person employed by the Company who is listed on Appendix A attached hereto, or
who is designated by the Board of Directors as an officer for the purposes of
Section 16 of the Securities Exchange Act of 1934, or whose benefits under the
Lubrizol Pension Plan are limited by the application of Section 401(a)(17) of
the Internal Revenue Code of 1986, as amended.

(e) Plan. The term “Plan” shall mean the excess defined benefit pension plan as
set forth herein, together with all amendments hereto, which Plan shall be
called “The Lubrizol Corporation Excess Defined Benefit Plan.”

(f) Trust. The term “Trust” shall mean The Lubrizol Corporation Excess Defined
Benefit Plan Trust established pursuant to the Trust Agreement.

(g) Trust Agreement. The term “Trust Agreement” shall mean The Lubrizol
Corporation Excess Defined Benefit Plan Trust Agreement.

1.2. Additional Definitions. All other words and phrases used herein shall have
the meanings given them in the Lubrizol Pension Plan, unless a different meaning
is clearly required by the context.



--------------------------------------------------------------------------------

ARTICLE II

SUPPLEMENTAL PENSION BENEFIT

2.1 Eligibility. Effective January 1, 1997, A Participant who retires, dies, or
otherwise terminates his employment with the Company and its subsidiaries and

(a) whose benefits under the Lubrizol Pension Plan are limited by the provisions
of Section 401(a)(17) or 415 of the Code,

(b) who either was a Participant on January 1, 1989 or had attained age 55 on
January 1, 1989, and thereafter became a Participant, and whose benefits under
the Lubrizol Pension Plan are curtailed due to the revision of the pension
benefit formula, effective as of January 1, 1989, to comply with the
requirements of the Tax Reform Act of 1986, as amended,

(c) who participated in The Lubrizol Corporation Deferred Compensation Plan for
Officers (which was adopted effective July 25, 1994), or

(d) who participated in The Lubrizol Corporation Executive Council Deferred
Compensation Plan (which was adopted effective January 1, 1997)

shall be eligible for a supplemental pension benefit determined in accordance
with the provisions of Section 2.2.

2.2 Amount. Effective January 1, 1997, subject to the provisions of Article III,
the monthly supplemental pension benefit payable to an eligible Participant
shall be an amount which when added to the monthly pension payable to such
Participant under the Lubrizol Pension Plan (prior to any reduction applicable
to an optional method of payment) equals the monthly pension benefit which would
have been payable under the Lubrizol Pension Plan (prior to any reduction
applicable to an optional method of payment and adjusted for any amount payable
under The Lubrizol Corporation Excess Defined Contribution Plan which is
attributable to The Lubrizol Corporation Employees’ Profit-Sharing Plan and
which would have affected the benefit that the Participant would have received
under the Lubrizol Pension Plan had it been payable from The Lubrizol
Corporation Employees’ Profit-Sharing Plan) if the limitations of
Section 401(a)(17) and 415 of the Code were not in effect and, (if he is a
Participant described in Section 2.1(ii)), his benefits had not been curtailed
due to the revision of the Lubrizol Pension Plan effective as of January 1989,
to comply with the provisions of the Tax Reform Act of 1986, as amended, and,
(if he is a Participant described in Section 2.1(iii)), if he did not
participate in The Lubrizol Corporation Deferred Compensation Plan for Officers
(which was adopted effective July 25, 1994) or in The Lubrizol Corporation
Executive Council Deferred Compensation Plan (which was adopted effective
January 1, 1997).

2.3 Payment. The terms of payment of the supplemental pension benefit shall be
identical to those specified in the Lubrizol Pension Plan for the type of
benefit the Participant receives under the Lubrizol Pension Plan.

2.4 Vesting. Each Participant as of December 31, 1993, shall be 100 percent
vested in his supplemental pension benefit determined in accordance with the
provisions of Section 2.2. Each new Participant after December 31, 1993, shall
be vested in his supplemental pension benefit under this Plan as determined in
accordance with the vesting provisions of the Lubrizol Pension Plan.



--------------------------------------------------------------------------------

ARTICLE III

PAYMENT OF BENEFITS

3.1 Payment to Participant. (Effective November 27, 1995)

(a) Each Participant who terminates employment with the Company and its related
corporations shall receive payment of his supplemental pension benefit under the
Plan determined as of his date of termination of employment in the standard form
of benefit of a monthly retirement benefit commencing within 30 days following
employment termination and payable to such Participant for his lifetime
following such employment termination, with the continuance to his Beneficiary
of such amount after his death for the remainder, if any, of the 120-month term
that commenced with the date as of which the first payment of such monthly
benefit is made, and with any such monthly benefits remaining unpaid upon the
death of the survivor of the Participant and his Beneficiary to be made to the
estate of such survivor.

(b) Participants may instead elect within a 60 day period commencing 90 days
prior to employment termination to receive the actuarial equivalent of the
standard form of benefit determined under paragraph (a), on the date of
employment termination, in accordance with any one of the following options:

(i) for Participants hired prior to February 1, 1984, a single lump-sum payment
payable within 30 days following employment termination;

(ii) effective October 1, 2000, for Participants hired prior to February 1,
1984, a single lump-sum payment payable within 30 days following the end of the
calendar year in which the Participant’s employment terminated. Interest on the
lump-sum deferral shall accrue and be paid with the lump-sum; such interest to
be computed at the applicable interest rate, as defined in
Section 417(e)(3)(A)(ii)(II) of the Code, in effect on the date of the
employment termination.

(iii) a reduced monthly retirement benefit commencing within 30 days following
employment termination and payable to such Participant for his lifetime
following such employment termination, with the continuance of a monthly benefit
equal to fifty percent (50%) of such reduced amount after his death to the
Participant’s Beneficiary during the lifetime of the Beneficiary, provided that
such Beneficiary is living at the time of such Participant’s employment
termination and survives such Participant;

(iv) a reduced monthly retirement benefit commencing within 30 days following
employment termination and payable to such Participant during his lifetime
following his termination, with the continuance of a monthly benefit equal to
one hundred percent (100%) of such reduced amount after his death to the
Participant’s Beneficiary during the lifetime of the Beneficiary, provided such
Beneficiary is living at the time of such Participant’s termination and survives
such Participant.



--------------------------------------------------------------------------------

Such optional forms of payment described above shall be calculated using the
same actuarial factors and interest rates used under The Lubrizol Corporation
Pension Plan (or its successor) as in effect on the date of employment
termination; provided, however, that for any person who was a Participant as of
December 31, 1993, who elects to have his supplemental pension benefit paid in a
single lump-sum payment, the interest rate used to discount the portion of the
Participant’s supplemental pension benefit which represents his accrued benefit
as of December 31, 1993, shall be the arithmetic average of the 7-day compound
yield rates for the six full calendar months prior to the month of termination
as published in Donoghue’s Tax-Free MONEY FUND AVERAGE which is reported weekly
in Barron’s; provided further that such rate with respect to any month shall be
the rate reported in the first issue of Barron’s published during such month.

Notwithstanding the foregoing provisions of the Plan to the contrary, if the
present actuarial value of any retirement benefit or survivor benefit under the
Plan to any person, determined as described above, is less than $25,000, such
benefit shall be paid in a single lump-sum payment to such person within 30 days
following employment termination.

3.2 Payment in the Event of Death Prior to Commencement of Distribution. If a
Participant dies prior to commencement of benefits under the Plan, his surviving
spouse, if any, shall be eligible for a survivor benefit which is equal to
one-half of the reduced monthly benefit the Participant would have received
under the Plan if the Participant had retired on the day before his death and
had elected to receive his benefit under the Lubrizol Pension Plan in a 50
percent joint and survivor annuity form. In making the determinations and
reductions required in this Section 3.2, the Company shall apply the assumptions
then in use under the Lubrizol Pension Plan. For purposes hereof, a surviving
spouse shall only be eligible for a benefit under this Section 3.2, if such
spouse had been married to the deceased Participant for at least one year as of
the date of the Participant’s death.

3.3 Special Form of Benefit for E. Victor Luoma. Notwithstanding the first
sentence of Section 3.1, E. Victor Luoma may elect prior to his retirement or
other termination of employment to receive payment of his supplemental pension
benefit under the Plan in the form of a single sum amount, determined and
payable in accordance with the second and third sentences of Section 3.1.

3.4 Lump Sum Form of Benefit for Roger Y. K. Hsu. Effective January 1, 1996,
notwithstanding the provisions of Section 3.1(b), Roger Y. K. Hsu shall receive
payment of his supplemental pension benefit under the Plan in the form of a
single sum amount.

ARTICLE IV

ADMINISTRATION (Effective 9/23/02)

4.1 Authority of the Company. The Company shall be responsible for the general
administration of the Plan, for carrying out the provisions hereof, and for
making, or causing the Trust to make, any required supplemental benefit
payments. The Company shall have all such powers as may be necessary to carry
out the provisions of the Plan, including the power to determine all questions
relating to eligibility for and the amount of any supplemental pension benefit
and all questions pertaining to claims for benefits and procedures for claim
review; to resolve all other questions arising under the Plan, including any
questions of construction; and



--------------------------------------------------------------------------------

to take such further action as the Company shall deem advisable in the
administration of the Plan. The Company may delegate any of its powers,
authorities, or responsibilities for the operation and administration of the
Plan to any person or committee so designated in writing by it and may employ
such attorneys, agents, and accountants as it may deem necessary or advisable to
assist it in carrying out its duties hereunder. The actions taken and the
decisions made by the Company hereunder shall be final and binding upon all
interested parties.

4.2 Claims Review Procedure. The Company shall notify the person who files a
claim for benefits (hereinafter referred to as the “Claimant”) of the Plan’s
adverse benefit determination within a reasonable period of time, but not later
than 90 days after the receipt of the claim by the Plan, unless the Company
determines that special circumstances require an extension of time for
processing the claim. If the Company determines that special circumstances
require an extension of time for processing is required, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. Whenever the Company
decides for whatever reason to deny, whether in whole or in part, a claim for
benefits filed by any Claimant, the Company shall transmit to the Claimant a
written notice of the Company’s decision, which shall be written in a manner
calculated to be understood by the Claimant and contain a statement of the
specific reasons for the denial of the claim, reference to the specific Plan
provisions on which the determination was based, a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary, a description of
the Plan’s review procedures and the time limits applicable to such procedures,
include a statement of the Claimant’s right to bring civil action under
Section 502(a) ERISA following an adverse benefit determination on review.
Within 60 days of the date on which the Claimant receives such notice, he or his
authorized representative may request that the claim denial be reviewed by
filing with the Company a written request therefor, which request shall contain
the following information:

(a) the date on which the Claimant’s request was filed with the Company;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Company shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);

(b) the specific portions of the denial of his claim which the Claimant requests
the Company to review;

(c) a statement by the Claimant setting forth the basis upon which he believes
the Company should reverse the Company’s previous denial of his claim for
benefits and accept his claim as made; and

(d) any written comments, documents, records and other information which the
Claimant desires the Company to examine in its consideration of his position as
stated pursuant to paragraph (c).

Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. The review of the claim will take into account
all comments, documents, records and other



--------------------------------------------------------------------------------

information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. Within no later than 60 days of the date determined pursuant to
paragraph (a) of this Section 4.2, the Company shall notify Claimant of the
Plan’s benefit determination, unless the Company determines that special
circumstances require an extension of time for processing the claim. If the
Company determines that an extension of time for processing is required, written
notice of the extension will be furnished to the Claimant prior to the
termination of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the determination on review.
The Company shall provide the Claimant with a written notification of the Plan’s
benefit determination on review, written in a manner calculated to be understood
by the Claimant, including the reasons and Plan provisions upon which its
decision was based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claimant’s claim for benefits, and
a statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.

ARTICLE V

AMENDMENT AND TERMINATION

(a) Company reserves the right to amend or terminate the Plan in whole or in
part at any time and to suspend operation of the Plan, in whole or in part, at
any time, by resolution or written action of its Board of Directors or by action
of a committee to which such authority has been delegated by the Board of
Directors; provided, however, that no amendment shall result in the forfeiture
or reduction of the interest of any Participant or person claiming under or
through any one or more of them pursuant to the Plan. Any amendment of the Plan
shall be in writing and signed by authorized individuals.

(b) Effective December 31, 2004, this Plan is terminated with respect to further
accruals of benefits. Benefits which have accrued hereunder as of December 31,
2004 shall continue to be administered under the terms and provisions of this
Plan.

ARTICLE VI

MISCELLANEOUS

6.1 Non-Alienation of Retirement Rights or Benefits. No Participant shall
encumber or dispose of his right to receive any payments hereunder, which
payments or the right thereto are expressly declared to be non-assignable and
non-transferable. If a Participant attempts to assign, transfer, alienate or
encumber his right to receive any payment hereunder or permits the same to be
subject to alienation, garnishment, attachment. execution, or levy of any kind,
then thereafter during the life of such Participant, and also during any period
in which any Participant is incapable in the judgment of the Company of
attending to his financial affairs, any payments which the Company is required
to make hereunder may be made, in the discretion of the Company, directly to
such Participant or to any other person for his use or benefit or that of his
dependents, if any, including any person furnishing goods or services to or for
his use or benefit or the use or benefit of his dependents, if any. Each such
payment may be made without the intervention of a guardian, the receipt of the
payee shall constitute a complete acquittance to the Company with respect
thereto, and the Company shall have no responsibility for the proper allocation
thereof.



--------------------------------------------------------------------------------

6.2 Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by the Company to
continue his employment with the Company, and nothing herein contained shall be
construed as a commitment on the part of the Company to continue the employment
or the annual rate of compensation of any such person for any period, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been established.

6.3 Trust. In order to provide a source of payment for its obligations under the
Plan, the Company has established the Trust, the terms of which are governed by
the Trust Agreement.

6.4 Interest of a Participant. Subject to the provisions of the Trust Agreement,
the obligation of the Company under the Plan to provide a Participant with a
supplemental pension benefit constitutes the unsecured promise of the Company to
make payments as provided herein, and no person shall have any interest in, or a
lien or prior claim upon, any property of the Company.

6.5 Controlling Status. No Participant shall be eligible for a benefit under the
Plan unless such Participant is a Participant on the date of his retirement,
death, or other termination of employment.

6.6 Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company, its officers, employees, or directors, except any such
rights as are specifically provided for in the plan or are hereafter created in
accordance with the terms and provisions of the Plan.

6.7 Severability. The invalidity or unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

6.8 Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.



--------------------------------------------------------------------------------

APPENDIX A

TO

THE LUBRIZOL CORPORATION

EXCESS DEFINED BENEFIT PLAN

 

Participants(1)

 

Effective Date

1.

2.

3.

4.

5.

6.

7.

8.

9.

10.

11.

13.

14.

15.

16.

17.

18.

 

W. G. Bares

G. R. Hill

J. R. Ahern

J. W. Bauer

S. F. Kirk

Y. Le Couedic

J. E. Hodge

M. W. Meister

S. A. Di Biase

G. P. Lieb

L. M. Reynolds

C. P. Cooley

D. W. Bogus

J. L. Hambrick

G. R. Lewis

R. S. Potter

J. Wanstreet

 

December 31, 1986

December 31, 1986

April 1, 1990

April 27, 1992

April 26, 1993

April 26, 1993

April 26, 1993

April 26, 1993

April 26, 1993

April 25, 1994

April 24, 1995

April 1, 1998

April 1, 2000

May 1, 2000

April 23, 2001

September 4, 2001

April 22, 2002

 

Former Participants(2)

1.

2.

3.

4.

5.

6.

7.

8.

9.

10.

11.

12.

13.

14.

15.

16.

17.

18.

  

P. L. Krug (R)

W. T. Beargie (R)

W. D. Manning (R)

R. W. Scher (R)

J. P. Arzul (D)

J. R. Cooper (R)

J. I. Rue (R)

R. J. Senz (T)

E. V. Luoma (R)

R. Y. K. Hsu (R)

L. E. Coleman (D)

J. G. Bulger (R)

D. A. Muskat (R)

W. R. Jones (R)

R. A. Andreas (R)

J. A. Thomas (R)

K. H. Hopping (R)

R. D. Robins (R)

 

(1) This listing of Participants is limited to those Participants who are also
officers for purposes of Section 16 of the Securities Exchange Act of 1934.

(2) R = Retired, D = Deceased, T = Terminated.